Citation Nr: 0840628	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  06-32 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for gout. 

2.  Entitlement to an initial disability rating higher than 
10 percent for diverticulitis with constipation, as residuals 
of colon cancer.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse




ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1941 to 
December 1945 and from April 1950 to May 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania.  In July 
2008, the veteran and his spouse presented testimony at a 
hearing before the undersigned Veterans Law Judge at the RO 
(Travel Board hearing).   

At the hearing, the veteran was given 60 days to submit 
additional evidence.  Subsequently, the veteran submitted 
additional private medical evidence in August 2008, within 60 
days of the hearing.  Previously, at the hearing, the 
veteran's representative requested a waiver of initial RO 
consideration for this evidence.  See hearing testimony at 
page 8.  The Board accepts this evidence for inclusion in the 
record and consideration by the Board at this time.  See 
generally 38 C.F.R. §§ 20.709, 20.800, 20.1304 (2008).

The veteran also perfected an appeal of the RO's denial of 
service connection for a left knee disorder.  However, the RO 
resolved that issue in the veteran's favor in a recent April 
2008 rating decision.  And he has not since appealed either 
the initial rating or effective date assigned for that 
condition.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997) (the veteran must separately appeal these downstream 
issues).  As such, this issue is not on appeal before the 
Board.   

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  There is no credible evidence of gout during service or 
for many years after, and no competent or credible evidence 
of a link between the veteran's current gout and his periods 
of active military service.

2.  The veteran's diverticulitis manifests itself with 
"chronic" constipation and abdominal distress.  


CONCLUSIONS OF LAW

1.  Gout was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, (2008). 

2.  The criteria are met for an initial higher disability 
rating of 30 percent, but no greater, for diverticulitis.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.159, 4.1-4.7, 4.21, 4.113, 
4.114, Diagnostic Codes 7301, 7319, 7323, 7327 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

As to higher initial rating claim for diverticulitis, review 
of the claims folder finds compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
However, if any defect in VCAA notice or assistance is found, 
such defect is not prejudicial to the veteran, given the 
completely favorable disposition of the appeal.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  As pertinent to this 
point, a veteran is presumed to be seeking the highest 
possible rating, unless he expressly indicates otherwise.  AB 
v. Brown, 6 Vet. App. 35, 39 (1993).  Here, the veteran has 
expressly indicated otherwise.  Specifically, the veteran 
stated at the hearing that his appeal for a higher disability 
rating for diverticulitis would be fully satisfied if he was 
awarded a 30 percent rating, which is being granted in this 
decision.  See hearing testimony at page 17.  Therefore, this 
part of the appeal is completely favorable to the veteran, 
such that a full analysis of the duties to notify and assist 
for this issue is not necessary.  See 38 C.F.R. § 20.1102 
(harmless error).  

As to the claim for service connection for gout, review of 
the claims folder reveals compliance with the VCAA, 38 
U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The duty to notify was accomplished by way 
of VCAA letters from the RO to the veteran dated in April 
2005 and September 2006.  Those letters effectively satisfied 
the notification requirements of the VCAA consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing 
him about the information and evidence not of record that was 
necessary to substantiate his service connection claims; (2) 
informing him about the information and evidence the VA would 
seek to provide; (3) and informing him about the information 
and evidence he was expected to provide.  See also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).   

The Board notes that for claims pending before VA on, or 
filed after, May 30, 2008, 38 C.F.R. § 3.159 was recently 
amended to eliminate the 4th element requirement of 
notification to a claimant that he or she may submit any 
evidence in his or her possession that might pertain to the 
claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 2008).  Regardless, 
the April 2005 VCAA letter of record provided notice of this 
previous 4th element requirement.  

Furthermore, the September 2006 letter from the RO further 
advised the veteran of the elements of a disability rating 
and an effective date, which are assigned if service 
connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 
473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  Thus, the veteran has received all 
required notice in this case, such that there is no error in 
the content of VCAA notice.    

With regard to the timing of VCAA notice, the Board sees the 
RO did not provide the veteran with all required VCAA notice 
prior to the June 2005 adverse determination on appeal.  But 
in Pelegrini II, the Court clarified that in these situations 
VA does not have to vitiate that decision and start the whole 
adjudicatory process anew, as if that decision was never 
made.  Rather, VA need only ensure the veteran receives (or 
since has received) content-complying VCAA notice, followed 
by readjudication of his claims, such that he is still 
provided proper due process.  In other words, he must be 
given an opportunity to participate effectively in the 
processing of his claims.  The United States Court of Appeals 
for the Federal Circuit (Federal Circuit Court) recently held 
that a statement of the case (SOC) or supplemental SOC (SSOC) 
can constitute a "readjudication decision" that complies 
with all applicable due process and notification requirements 
if adequate VCAA notice is provided prior to the SOC or SSOC.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) 
(Mayfield IV).  In fact, as a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the timing error was cured.  After providing additional 
final VCAA notice in September 2006, the RO again went back 
and readjudicated the claim in the more recent April 2008 
SSOC.  So each time after providing the required notice, the 
RO reconsidered the claim - including to address any 
additional evidence received in response to the notice.  So 
the timing defect in the notice has been rectified.  It 
follows that a prejudicial error analysis by way of Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) is simply not 
warranted here, as there is no error in timing or content of 
VCAA notice.  

As for the duty to assist, the RO has secured the veteran's 
service treatment records (STRs) and VA medical examinations 
and opinions.  The veteran has submitted private medical 
evidence, personal statements, and hearing testimony.  The 
veteran has not identified or authorized the release of any 
additional private medical records other than those he has 
already submitted.  There is no indication that any 
additional evidence remains outstanding.  The Board is 
therefore satisfied that the RO has provided all assistance 
required by the VCAA.  38 U.S.C.A. § 5103A.   

Governing Laws and Regulations for Service Connection with 
Analysis

Service connection may be granted if it is shown the veteran 
suffers from a disability resulting from an injury sustained 
or disease contracted in the line of duty, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. 
§§ 3.303, 3.306.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  See 
also Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of 
record reveals the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  
A demonstration of continuity of symptomatology is an 
alternative method of demonstrating the second and/or third 
Caluza elements discussed above.  Savage, 10 Vet. App. at 
495-496.  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
recently emphasized that when a condition may be diagnosed by 
its unique and readily identifiable features, the presence of 
the disorder is not a determination "medical in nature" and 
is capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; and Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The veteran dates the onset of his current gout from left 
great toe numbness he experienced during his military 
service.  Specifically, he says he remembers experiencing 
left great toe numbness in 1965 at Fort Dix.  See hearing 
testimony at page 12.  However, he admitted that he was not 
medically seen in service for his left great toe or gout.  
See id. at pages 3, 12-13.  He related that he was first 
diagnosed with gout in 1966 or 1967, roughly one to two years 
after discharge from service.  See id. at page 14.  

As mentioned, the first and perhaps most fundamental 
requirement for any service-connection claim is proof the 
veteran currently has the claimed disability.  Boyer, 210 
F.3d at 1353; Brammer, 3 Vet. App. at 225.  Private medical 
treatment records dated in 2003, 2005, and 2006 diagnosed the 
veteran generally with lower extremity gout.  There is no 
specific indication of gout in his left great toe.  In fact, 
the June 2003 Lourdes Medical Center hospital record only 
noted an "acute" gout attack with left knee effusion.  In 
any event, for purposes of this decision, the Board will 
assume that the veteran currently has a chronic gout disorder 
in the left lower extremity.    

However, there is no competent evidence of gout during 
service.  Although STRs are replete with references for 
treatment for his already service-connected left knee strain, 
his STRS include no evidence of any complaint, treatment, or 
diagnosis of gout in the left lower extremity, including his 
left great toe.  38 C.F.R. § 3.303(b).  Thus, the STRs, as a 
whole, provide clear evidence against his service connection 
claim.  

Post-service, with regard to continuity of symptomotology, 
the veteran indicated at the hearing that he was first 
diagnosed with gout in 1966 or 1967, immediately after 
discharge from service.  The veteran is competent to testify 
as to the lower extremity symptoms that he believes may have 
been gout.  Layno, 6 Vet. App. at 469.  See also 
38 C.F.R.§ 3.159(a)(2).  But once evidence is determined to 
be competent, the Board must determine whether the evidence 
also is credible.  The former, the Court has held, is a 
legal concept, which is useful in determining whether 
testimony may be heard and considered by the trier of fact, 
while the latter is a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997). 

The veteran has submitted no medical treatment records 
confirming a post-service diagnosis of gout in 1966 or 1967.  
In fact, the veteran's statements concerning the precise date 
of onset of his gout have been somewhat unclear and 
inconsistent.  Specifically, at the hearing he states he was 
diagnosed with gout for the first time in the 1960s, right 
after service.  However, in contrast, at a post-service 
August 1972 reenlistment examination, the veteran did not 
report any treatment for gout, and upon examination no gout 
was diagnosed.  Further, the June 2003 Lourdes Medical Center 
hospital record only noted an "acute" gout attack with left 
knee effusion, but no chronic history of gout was noted.  Of 
even further significance is the fact that an April 2005 VA 
examiner wrote that the veteran "unequivocally states that 
he is not claiming gout because he recognizes that gout is 
not service-connected.  He has only had gout in the past few 
years."  The examiner diagnosed the veteran with a history 
of gout, which is "nonservice-connected" by the veteran's 
own statement.  In addition, an April 2008 VA examiner 
subsequently documented the veteran's assertion that he only 
developed gout in the left knee two to three years earlier.  
The April 2008 examiner concluded that the veteran's gout was 
not due to any left knee injury during service.  As well, all 
of the veteran's post-service medical records are negative 
for any complaint or diagnosis of gout in the left great toe.  

The credibility of a witness can be impeached by a showing 
that his statements are inconsistent with other evidence of 
record.  As such, the Board must analyze the credibility and 
probative value of the evidence, account for the evidence it 
finds persuasive or unpersuasive, and provide the reasons for 
its rejection of any material evidence favorable to the 
claimant.  Caluza v. Brown, 7 Vet. App. 498, 506-511 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) citing State 
v. Asbury, 415 S.E.2d 891, 895 (W. Va. 1992).  Lay statements 
found in medical records when medical treatment was being 
rendered may be afforded greater probative value.  These 
records were generated with a view towards ascertaining the 
appellant's then-state of physical fitness, they are akin to 
statements of diagnosis and treatment and are of increased 
probative value.  Rucker, 10 Vet. App. at 73.   

In this regard, the veteran's lay contentions at the hearing 
regarding the onset of his gout are not consistent with the 
medical of record, including the lay statements he has 
previously made to medical professionals.  These records 
outweigh his lay assertions at the hearing.  Simply stated, 
if the veteran knew he had gout prior to 2003, as he is now 
alleging, then it is highly unlikely he would have denied a 
history of this condition to the medical professionals who 
have treated him, thereby diminishing the credibility and 
probative value of his lay assertion.  Simply put, his lay 
contentions regarding his symptomatology are outweighed by 
the available medical evidence.  See generally Barr v. 
Nicholson, 21 Vet. App. 303, 310 (2007).  

Thus, postservice, the evidence as a whole does not show 
continuity of symptomatology of a gout disorder since 
service.  38 C.F.R. § 3.303(b).  There is no credible 
evidence the veteran had treatment for gout until 2003, over 
35 years after discharge from service.  The Federal Circuit 
Court has held that such a lengthy lapse of time between the 
alleged events in service and the initial manifestation of 
the subsequently reported symptoms and/or treatment is a 
factor for consideration in deciding a service-connection 
claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  

Moreover, there is simply no competent, medical evidence or 
opinion that in any way relates his current gout to his 
periods of active military service.  Boyer, 210 F.3d at 1353; 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  
Absent such evidence of a nexus, service connection is not 
warranted.  In fact, both the April 2005 and April 2008 VA 
examiners, in essence, opined that his current gout was not 
service-connected.  There is no contrary medical opinion of 
record.  The veteran is not competent to testify that the 
left great toe numbness he claims he experienced in service 
and since service is the same gout he is currently diagnosed 
with.  Savage, 10 Vet. App. at 497-498.   

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim of service connection for gout, 
so there is no reasonable doubt to resolve in the veteran's 
favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Governing Laws and Regulations for Higher Disability Ratings 
with Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2008).  The basis of disability evaluations 
is the ability of the body as a whole, or of the psyche, or 
of a system or organ of the body to function under the 
ordinary conditions of daily life including employment.  38 
C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises 
as to the degree of disability, such doubt will be resolved 
in the veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).

The veteran's diverticulitis disability is currently 
evaluated as 10 percent disabling under Diagnostic Code 7327, 
diverticulitis  38 C.F.R. § 4.114.  The veteran has appealed 
the original June 2005 rating decision that granted service 
connection at 10 percent.  This could result in "staged 
ratings" based upon the facts found during the period in 
question.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
That is to say, the Board must consider whether there have 
been times since the effective date of his award (March 23, 
2005) when his disability has been more severe than at 
others.  Fenderson, 12 Vet. App. at 126 (1999).

VA regulations acknowledge that diseases of the digestive 
tract, even though differing in site of pathology, may 
produce a common disability picture characterized in the main 
by varying degrees of abdominal distress or pain, anemia, and 
nutrition.  38 C.F.R. § 4.113.  Therefore, certain coexisting 
digestive diseases do not lend themselves to distinct and 
separate disability evaluations without violating the 
principle of pyramiding under 38 C.F.R. §  4.14.  Thus, for 
certain diseases of the digestive system, including those 
listed from Diagnostic Codes 7301 to 7329, inclusive, a 
single evaluation is assigned under the diagnostic code that 
reflects the predominant disability picture, with elevation 
to the next higher evaluation where the severity of the 
overall disability so warrants.  38 C.F.R. § 4.114.

A diverticulum is an abnormal pouch opening from a hollow 
organ, such as the intestine, and diverticulosis is an 
intestinal disorder characterized by the presence of many 
diverticula.  Kirwin v. Brown , 8 Vet. App. 148, 152 (1995); 
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 499, 500 (28th ed. 
1994). Diverticulosis is an abnormality, but not a 
disability.  However, if diverticula become infected and 
inflamed, the condition is diverticulitis which is a 
disability for VA compensation purposes.  See 38 C.F.R. § 
4.114, Diagnostic Code 7327.

Diagnostic Code 7327 specifically applies to diverticulitis.  
However, that diagnostic code does not contain rating 
criteria, but rather provides that the disability is rated as 
irritable colon syndrome (Diagnostic Code 7319), peritoneal 
adhesions (Diagnostic Code 7301), or ulcerative colitis 
(Diagnostic Code 7323), depending on the predominant 
disability picture.  38 C.F.R. § 4.114.

Under Diagnostic Code 7319 for irritable colon syndrome, a 
noncompensable (0 percent rating) is assigned when the 
disability is mild, with disturbances of bowel function with 
occasional episodes of abdominal distress.  A 10 percent 
rating is assigned when disability is moderate, with frequent 
episodes of bowel disturbance with abdominal distress.  A 
maximum schedular rating of 30 percent is awarded when 
disability is severe, with diarrhea, or alternating diarrhea 
and constipation, with more or less constant abdominal 
distress.  38 C.F.R. § 4.114.

Under Diagnostic Code 7301 for peritoneal adhesions, a 0 
percent rating is warranted for mild symptoms.  A 10 percent 
rating is warranted for moderate symptoms, including pulling 
pain on attempting to work or aggravated by movements of the 
body, or occasional episodes of colic pain, nausea, 
constipation (perhaps alternating with diarrhea) or abdominal 
distension.  A 30 percent rating is warranted for moderately 
severe symptoms, including partial obstruction manifested by 
delayed motility of barium meal and less frequent and less 
prolonged episodes of pain.  Lastly, a 50 percent rating is 
warranted for severe symptoms, including definite partial 
obstruction shown by x-ray, with frequent and prolonged 
episodes of severe colic distension, nausea or vomiting, 
following severe peritonitis, ruptured appendix, perforated 
ulcer, or operation with drainage.  38 C.F.R. § 4.114.   

Under Diagnostic Code 7323 for ulcerative colitis, a 10 
percent rating is warranted for moderate symptoms with 
infrequent exacerbations.  A 30 percent rating is warranted 
for moderately severe symptoms with frequent exacerbations.  
A 60 percent rating is warranted for severe symptoms with 
numerous attacks a year and malnutrition, the health only 
fair during remissions.  Finally, a total rating (100 
percent) is warranted for pronounced symptoms resulting in 
marked malnutrition, anemia, and general debility, or with 
serious complications, such as liver abscess. 38 C.F.R. § 
4.114.  

In this case, the Board finds that the predominant disability 
picture for the veteran's diverticulitis is best evaluated 
under the rating criteria for irritable colon syndrome, 
Diagnostic Code 7319.  The veteran simply has not been 
diagnosed with peritoneal adhesions (Diagnostic Code 7301), 
or ulcerative colitis (Diagnostic Code 7323).  There is also 
no post-service evidence of the signs and symptoms of these 
disorders including adhesions, ulcers, vomiting, ruptured 
appendix, disturbance of motility, partial obstruction, 
reflex disturbances, malnutrition, or anemia.  The documented 
subjective complaints and objective medical evidence of 
constipation, bowel disturbances, and abdominal disturbances, 
discussed in detail below, more closely resemble the 
evaluative criteria for irritable colon syndrome.  Therefore, 
the Board will rate the disability accordingly.  38 C.F.R. §§ 
4.113, 4.114.  See also Butts v. Brown, 5 Vet. App. 532 
(1993) (choice of diagnostic code should be upheld if 
supported by explanation and evidence).  

Upon review of the evidence, a higher 30 percent disability 
rating for is warranted.  38 C.F.R. § 4.7.  The veteran was 
recently service-connected for diverticulitis with 
constipation that developed secondary to his documented colon 
cancer during service.  Private treatment records document 
that he was hospitalized for diverticulitis with abdominal 
pain in 2003.  An April 2005 VA examiner noted "chronic" 
intestinal difficulties ever since service.  The examiner 
noted "chronic" constipation with difficulty initiating a 
bowel movement on a daily basis.  Subsequently, an April 2008 
VA examiner observed that the veteran has "chronic" 
constipation and abdominal gas.  The veteran denied nausea or 
vomiting.  At the hearing, the veteran described daily and 
nightly abdominal stress, with constipation and frequent 
diarrhea.  The Board finds that the overall disability 
picture more closely approximates the criteria for a 30 
percent rating.  

The Board considers the assignment of a 30 percent rating to 
be a full grant of benefits sought on this issue.  This is 
the maximum rating available under Diagnostic Code 7319.  In 
addition, a veteran is presumed to be seeking the highest 
possible rating, unless he expressly indicates otherwise.  AB 
v. Brown, 6 Vet. App. 35, 39 (1993).  Here, the veteran has 
expressly indicated at the hearing that he would be fully 
satisfied with a higher 30 percent rating.  See hearing 
testimony at page 17.  The Board also observes that both VA 
examiners described certain symptoms of his diverticulitis as 
only "intermittent" and "mild."  In this vein, the 30 
percent evaluation under this Diagnostic Code 7319 may be 
somewhat generous.  

However, resolving any doubt in the veteran's favor, the 
Board finds that the evidence supports a higher 30 percent 
disability rating for his diverticulitis.  38 C.F.R. § 4.3.  
Although this is a Fenderson situation and the veteran could, 
therefore, be assigned staged ratings for his diverticulitis, 
this would not be appropriate for this time period.  The 
evidence shows a consistent level of disability, and 
consequently a 30 percent rating is warranted from the date 
his original service connection claim was received (March 23, 
2005).  
  
Extra-Schedular Consideration

Finally, there is no evidence of exceptional or unusual 
circumstances to warrant referring the case for extra-
schedular consideration.  38 C.F.R. § 3.321(b)(1).  Since the 
rating criteria reasonably describe the claimant's disability 
level and symptomatology, the veteran's disability picture is 
contemplated by the Rating Schedule, such that the assigned 
schedular evaluation is, therefore, adequate, and no referral 
is required.  Thun v. Peake, 22 Vet. App. 111, 115-116 
(2008); VAOPGCPREC 6-96.  In addition, the Board finds no 
evidence that the veteran's diverticulitis disability 
markedly interferes with his ability to work, meaning above 
and beyond that contemplated by his separate schedular 
ratings.  See, too, 38 C.F.R. § 4.1 indicating that, 
generally, the degrees of disability specified [in the rating 
schedule] are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  In fact, the veteran has been retired since 
the 1960s and the April 2008 examiner reflected that his 
abdominal symptoms would not impact his occupation or his 
activities of daily living.  Furthermore, there is no 
evidence of any other exceptional or unusual circumstances, 
such as frequent hospitalizations due to his service-
connected diverticulitis disability, to suggest he is not 
adequately compensated for his disability by the regular 
Rating Schedule.  VAOPGCPREC 6-96.  His post-service 
evaluation and treatment for his service-connected 
diverticulitis has been primarily on an outpatient basis, 
with only some inpatient treatment in 2004.  


ORDER

Service connection for gout is denied.   

A higher initial disability rating of 30 percent for 
diverticulitis with constipation, as residuals of colon 
cancer, is granted, subject to the laws and regulations 
governing payment of monetary benefits. 



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


